                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       SHERMAN DIVISION

JOSEPH PETER GARBARINI, III, #1754849 §

VS.                                                §                  CIVIL ACTION NO. 4:16cv198

DIRECTOR, TDCJ-CID                                 §

                                      ORDER OF DISMISSAL

        Petitioner Joseph Peter Garbarini, III, a prisoner confined in the Texas prison system, filed the

above-styled and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The

case was referred to United States Magistrate Judge Christine A. Nowak, who issued a Report and

Recommendation concluding that the petition should be denied. Both sides have filed objections.

        The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and having

made a de novo review of the objections raised by the parties to the Report, the court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and the objections are without

merit. Therefore, the court hereby adopts the findings and conclusions of the Magistrate Judge as the

findings and conclusions of the court. It is accordingly

        ORDERED that the petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 is

DENIED and the case is DISMISSED with prejudice. A certificate of appealability is DENIED. All

other motions not previously ruled on are hereby DENIED.

              .    SIGNED this the 12th day of February, 2019.




                                                               _______________________________
                                                               RICHARD A. SCHELL
                                                               UNITED STATES DISTRICT JUDGE
